                Case 5:18-cr-00195-BLF Document 59 Filed 05/26/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOHN C. BOSTIC (CABN 264367)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          john.bostic@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 18-CR-00195 BLF
                                                     )
14           Plaintiff,                              )   UNITED STATES’ SENTENCING
                                                     )   MEMORANDUM
15      v.                                           )
                                                     )   Date: June 2, 2020
16   ANTHONY LOPEZ,                                  )   Time: 9:00 a.m.
                                                     )   Court: Hon. Beth Labson Freeman
17           Defendant.                              )
                                                     )
18

19 I.        INTRODUCTION & BACKGROUND
20           The government hereby submits its sentencing memorandum in the above-captioned case. For
21 the reasons discussed below, the government recommends that the Court impose a low-end Guidelines

22 sentence of 110 months of imprisonment, to be followed by five years of supervised release.

23           This case arises from an undercover investigation carried out by the Bureau of Alcohol, Tobacco,
24 Firearms, and Explosives focusing on illegal distribution of contraband, including narcotics, in San Jose.

25 Defendant originally came into contact with federal law enforcement through Daniel Nogueira—an

26 individual who approached a CI and offered to sell him contraband. After being introduced to the CI by

27 Nogueira, Defendant arranged or facilitated two controlled buys during which an associate of his sold an

28
                                                         1
     GOVERNMENT’S SENTENCING MEMORANDUM
     18-CR-195 BLF
               Case 5:18-cr-00195-BLF Document 59 Filed 05/26/20 Page 2 of 5




 1 undercover federal agent approximately 81.8 grams of actual methamphetamine. The specific offense

 2 conduct is summarized below.

 3 January 19, 2017 Sale of Methamphetamine Arranged by Defendant

 4          Leading up to a transaction on January 19, 2017, Nogueira introduced the ATF CI to an

 5 individual with the nickname “Evil”—later identified as Defendant Anthony Lopez. Defendant and the

 6 CI exchanged mobile telephone numbers. On January 17, 2017, after Nogueira was arrested on

 7 unrelated state charges, the CI met Defendant at a prearranged location in downtown San Jose to arrange

 8 a future purchase of narcotics. The following day, the CI called Defendant to ask the price of one ounce

 9 of methamphetamine, and Defendant agreed to get back to him with the information. Defendant

10 subsequently put the CI in contact with Defendant’s associate, Shawn Moore—the supplier of the

11 methamphetamine for the anticipated transaction.

12          On January 19, 2017, the CI sent a text message to Defendant and offered to pay him $50 for

13 arranging the purchase of methamphetamine from Moore. Lopez accepted the offer. Shortly thereafter,

14 the CI called Defendant and told him that he could tell Moore that the CI would be ready for the

15 methamphetamine purchase in about an hour. The CI and Moore then corresponded to finalize timing

16 for the deal. During one such call, Moore asked the CI whether Lopez or anyone else was with him.

17          That same afternoon, the CI and the undercover agent met with Moore at the agreed location, at

18 which time Moore sold the undercover agent approximately 27.7 grams of methamphetamine with a

19 purity of approximately 99%, for a total drug weight of 27.4 grams.

20 January 23, 2017 Sale of Methamphetamine Facilitated by Defendant

21          On January 22, the CI called Moore and made arrangements to purchase two ounces of

22 methamphetamine the following day. On January 23, the day of the transaction, Moore confirmed that

23 he would be ready to sell the methamphetamine later that afternoon. Moore had said that he had felt

24 “sketchy” at the last sale due the fact that Defendant Lopez had not been there in person and the CI had

25 brought an unknown person (the undercover agent). Accordingly, the CI met up with Defendant prior to

26 the January 23 transaction so that he could be present during the sale. Defendant was also there to

27 receive his agreed-upon payment for his role in facilitating both this sale and the previous sale on

28
                                                         2
     GOVERNMENT’S SENTENCING MEMORANDUM
     18-CR-195 BLF
              Case 5:18-cr-00195-BLF Document 59 Filed 05/26/20 Page 3 of 5




 1 January 19. After the CI texted Moore that he and Lopez were on their way, Moore wrote back and

 2 provided some more instructions on where to go.

 3          Once the group had assembled for the transaction, Defendant explained to Moore that he had met

 4 the CI through an acquaintance. Moore then sold approximately 55.0 grams of methamphetamine with a

 5 purity of approximately 99%, for a total drug weight of 54.4 grams. After Moore left the location, the

 6 agent gave Lopez $100 for arranging the two methamphetamine transactions on January 19 and January

 7 23.

 8 Indictment and Case Status

 9          Defendant was indicted along with his associate Shawn Moore as codefendant. (ECF No. 1).

10 The Indictment charged Defendant with one count of conspiracy to distribute five grams or more of

11 methamphetamine (Count 1), and two counts of aiding and abetting distribution of five grams or more of

12 methamphetamine (Counts 2 and 3). On February 18, 2020, Defendant pleaded guilty to Counts one,

13 two, and three in the Indictment without a plea agreement. (ECF No. 42).

14          Several other associates of Noguiera and Lopez have been indicted in other cases for a variety of

15 narcotics- and firearms-related criminal conduct.

16 II.      SENTENCING GUIDELINES CALCULATIONS

17          Pursuant to the United States Sentencing Guidelines, which are advisory after the Supreme

18 Court’s decision in United States v. Booker, 125 S. Ct.738 (2005), Defendant has a Total Offense Level

19 of 25, based on the following calculations. Defendant’s Base Offense Level is 30 under U.S.S.G.

20 § 2D1.1(a)(5) and (c)(5) based on his role in aiding and abetting the distribution of approximately 82

21 grams of actual methamphetamine. The government agrees with Probation that a two-point reduction

22 under U.S.S.G. § 3B1.2(b) is appropriate in light of Defendant’s role. The government recommends a

23 two-point reduction in light of Defendant’s acceptance of responsibility as demonstrated by his guilty

24 plea. See U.S.S.G. § 3E1.1(a). Additionally, Defendant has assisted the government by providing

25 timely notice of his intention to plead guilty and permitting the government to avoid preparing for jury

26 trial. Accordingly, the government moves for an additional one-point decrease under U.S.S.G.

27 § 3E1.1(b). Accordingly, Defendant’s final Total Offense Level is 25 as stated in the Presentence

28
                                                        3
     GOVERNMENT’S SENTENCING MEMORANDUM
     18-CR-195 BLF
               Case 5:18-cr-00195-BLF Document 59 Filed 05/26/20 Page 4 of 5




 1 Report.

 2           The government agrees with the Probation Office that Defendant has 17 criminal history points,

 3 resulting in a Criminal History Category of VI. Defendant’s Total Offense Level and Criminal History

 4 Category combine to yield a Guidelines sentencing range of 110 to 137 months.

 5 III.      UNITED STATES’ SENTENCING RECOMMENDATION

 6           The government believes that a sentence at the low end of the guidelines is appropriate given the

 7 facts of this case and the established sentencing factors. The relevant considerations include the nature

 8 and circumstances of the offense, the defendant’s history and characteristics, and the need for the

 9 sentence: (1) to promote respect for the law and provide just punishment for the offense, (2) to afford

10 adequate deterrence, (3) to protect the public from further criminal conduct by Defendant, and (4) to

11 avoid unwarranted sentencing disparities among defendants with similar records who are guilty of

12 similar conduct. See 18 U.S.C. § 3553(a)(2).

13           In this case, a guidelines sentence is appropriate, with a low-end sentence of 110 months being

14 sufficient, but no greater than necessary, to accomplish the above goals. The facts of this case are

15 relatively simple and straightforward, and the government does not believe there are any factors in either

16 the charged conduct or Defendant’s background that are sufficiently unique or uncommon to remove

17 this case from the heartland of similar narcotics trafficking offenses contemplated by the guidelines.

18           The government anticipates that Defendant’s main argument at sentencing will focus on his

19 reduced role relative to his codefendant, Shawn Moore. The government acknowledges that Defendant

20 did not personally handle methamphetamine in connection with the charged transactions, and that Moore

21 appears to have been the supplier for the narcotics that were sold. Defendant does not contest, however,

22 that he is guilty as to counts in the Indictment charging him with aiding and abetting the distribution of

23 methamphetamine, and it is bedrock law that an individual who “aids, abets, counsels, commands,

24 induces or procures” the commission of a federal offense is “punishable as a principal.” 18 U.S.C. § 2.

25 The Guidelines account for Defendant’s relatively minor role by according a two-point reduction in

26 offense level, but a greater departure or variance is not warranted. The Guidelines contemplate larger

27 discounts for defendants whose roles are truly “minimal.” U.S.S.G. § 3B1.2(a). That provision,

28
                                                         4
     GOVERNMENT’S SENTENCING MEMORANDUM
     18-CR-195 BLF
               Case 5:18-cr-00195-BLF Document 59 Filed 05/26/20 Page 5 of 5




 1 however, is intended to apply in cases where appropriate in light of a defendant’s “lack of knowledge or

 2 understanding of the scope and structure of the enterprise and of the activities of others.” Id.

 3 Application Note 4. Here, Defendant had a full understanding of the scope of the criminal conduct

 4 taking place. Not only did he initiate the contact between the CI and Moore for the sole purpose of

 5 enabling the narcotics transactions, he was personally present at the second transaction in order to make

 6 sure it proceeded smoothly and to receive his agreed-upon compensation. Although not determinative

 7 under section 3B1.2(a), it is clear from the record that Defendant was an essential part of the charged

 8 offenses, and that this criminal conduct could not have occurred without him.

 9          Defendant’s criminal history suggests that the charged offenses are not merely the product of

10 Defendant’s mere association with narcotics traffickers. Defendant’s convictions stretch back to well

11 before his eighteenth birthday and include early incidents involving vehicle theft and burglary. As an

12 adult, Defendant incurred multiple convictions for controlled substance offenses, as well as other crimes

13 involving violence, such as strong-arm robbery, fighting or challenging to fight in a public place, and

14 possessing brass knuckles. Defendant’s substantial Guidelines range is a regrettable but inevitable result

15 of his choices over the last ten years, culminating in his choice to engage in the charged conduct. A

16 Guidelines sentence will reflect the severity of that conduct and serve the important objectives of

17 specific and general deterrence.

18 IV.      CONCLUSION

19          For the foregoing reasons, the United States respectfully recommends that this Court sentence

20 Defendant to 110 months of imprisonment—to be followed by a five-year term of supervised release—

21 and order Defendant to pay a $300 special assessment.

22

23 DATED: May 26, 2020                                    Respectfully Submitted,

24                                                        DAVID L. ANDERSON
                                                          United States Attorney
25

26                                                          /s/
                                                          JOHN C. BOSTIC
27                                                        Assistant United States Attorney
28
                                                         5
     GOVERNMENT’S SENTENCING MEMORANDUM
     18-CR-195 BLF
